Order entered June 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00369-CV

   MORGAN KEEGAN & CO., INC. AND MORGAN ASSET MANAGEMENT, INC.,
                      Appellants/Cross-Appellees

                                               V.

 PURDUE AVENUE INVESTORS LP, MARY ANN HOWARD AND DANA HOWARD,
  AS TRUSTEE OF THE MOLLY A. HOWARD TRUST, Appellees/Cross-Appellants

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-14448

                                           ORDER
       We GRANT appellants’ and cross-appellants’ June 11, 2015 first joint motion for

extension of time to file briefs and ORDER the briefs be filed no later than June 22, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE